Citation Nr: 9916521	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a left foot skin 
condition (including blisters) due to herbicide exposure. 

2. Entitlement to an increased evaluation for a migraine 
headache disorder, currently evaluated as 50 percent 
disabling.

3. Entitlement to a total rating based on unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The issues of entitlement to an increased evaluation for a 
migraine headache disorder, currently evaluated as 50 percent 
disabling and entitlement to a TDIU will be addressed in the 
REMAND section of this action.


FINDING OF FACT

The claim of entitlement to service connection for left foot 
skin condition (including blisters) due to herbicide exposure 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for left foot 
skin condition (including blisters) due to herbicide exposure 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a left foot 
skin condition (including blisters) due to herbicide 
exposure.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Pursuant to 38 U.S.C. § 1116 and 
38 C.F.R. §§ 3.307(a) and 3.309(e) (1998), in the case of a 
Vietnam-era veteran, no direct evidence as to the in-service 
incurrence and medical nexus prongs is necessary when those 
sections are satisfied.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997).  In other words, mere service in Vietnam 
does not trigger the application of the presumptive 
regulations pertaining to herbicide exposure.  Rather, a 
veteran is only presumed to have been exposed if, and only 
if, he or she develops one of the enumerated presumptive 
disorders.  If the veteran does not have an Agent Orange 
presumptive disorder, a presumption of exposure to herbicides 
does not arise.  See 38 C.F.R. § 3.307(a)(6)(iii).  

In addition, the appellant may also establish service 
connection for left foot skin condition (including blisters) 
due to herbicide exposure on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Initially, however, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Three discrete types of 
evidence must be present in order for a veteran's claim for 
benefits to be well grounded:  (1) There must be competent 
evidence of a current disability, usually shown by medical 
diagnosis; (2) There must be evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence; and (3) There must 
be competent evidence of a nexus between the in-service 
injury or disease and the current disability.  Such a nexus 
must be shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

The veteran contends that service connection should be 
granted for left foot skin condition (including blisters) due 
to herbicide exposure.  According to an August 1997 VA 
outpatient note, the veteran was diagnosed with tenia pedis 
and urticaria of the left foot.  Since these are not 
conditions that would be presumptively service connected 
under 38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. §§ 3.307 
and 3.309(e), the Board concludes that, based on the evidence 
presently of record, the veteran has not submitted a well-
grounded claim for presumptive service connection.  See 
Brock.

With respect to service connection on a direct basis, the 
record demonstrates that the left foot skin condition 
(including blisters) was not found in or on separation from 
service.  As noted above, a recent VA outpatient treatment 
record showed diagnoses of tinea pedis and urticaria on the 
left foot.  Nevertheless, the claim is not well grounded 
because there is no medical or other competent evidence of 
record showing that the veteran's current tinea pedis and 
urticaria of the left foot are related to service.  See Epps.

In support of his claim, the veteran offered his own 
unsubstantiated contentions in various written statements.  
While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that the veteran's current left foot skin condition is 
related to service, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107.  Since the claim is not 
well grounded, it must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995). 

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the claim was well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than the claim warranted under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for left foot skin condition (including 
blisters) due to herbicide exposure is denied.


REMAND

The Board's review of the file discloses that in the June 
1998 VA examination report, the veteran told the examiner 
that he was receiving Social Security Administration (SSA) 
disability benefits based on his migraine headache disorder.  
In light of the discussion by the United States Court of 
Appeals for Veterans Claims (Court) in Masors v. Derwinski, 2 
Vet. App. 181 (1992), bearing on the possible relevance of 
data relied on by SSA in awarding such benefits, further 
development is deemed warranted and is, therefore, specified 
below.


Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
inquire whether he has received 
additional VA or non-VA treatment for his 
migraine headache disorder since June 
1998.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of all such treatment 
records.  Copies of all records obtained, 
and any notification of negative results, 
should be associated with the claims 
folder.

2.  If the veteran is receiving SSA 
disability benefits based on his migraine 
headache disorder, the RO should take 
appropriate action to obtain a copy of 
the SSA disability decision pertaining to 
the veteran, and the evidence upon which 
that decision was predicated.

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claims for 
entitlement to an increased rating for 
migraine headaches and for a TDIU.  In 
readjudicating the veteran's claims, the 
RO should give appropriate consideration 
to 38 C.F.R. §§ 3.321(b)(2), 4.16 (1998).

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case.

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

